92 U.S. 676
SOUTH-WESTERN RAILROAD & BANKING COMPANY.v.GEORGIA.
October Term, 1875

1
MR. JUSTICE STRONG delivered the opinion of the court. What we have said in Central Railroad & Banking Company v. Georgia, is applicable, in its largest extent, to the present case. It appears from the record that the South-western Railroad Company, chartered in 1845, with an exemption from taxation beyond one-half of one per cent of its annual net income, was united with the Muscogee Railroad Company, a company entitled by its charter to a similar exemption. The union was effected under an act of the legislature, approved March 4, 1856, the effect of which was to extinguish the Muscogee Company by its merger in the South-western. No new corporation was created by the union of the two companies;b ut the powers of the South-western were enlarged, and all the rights, privileges, and property of the Muscogee Railroad Company became the rights and property of the South-western. The exemption from taxation, which both the companies enjoyed under their original charters, cannot, therefore, be withdrawn by the legislature, and it is unaffected by the tax-laws of 1874.


2
The judgment of the Supreme Court is reversed, and the record is remitted, with instructions to reverse the order of the Superior Court.